DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 22 September 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Korean Patent Document 10-0662203 – machine translation provided).
Instant claim 1 recites that the preparation is a “slime hydrogel” (and further states that this is the form before attaching to teeth or tooth peripheries). The term “slime hydrogel” is defined by the instant specification to mean “hydrogel with excellent elongation percentage and excellent stretchiness.” 
Kim et al. discloses a delivery system for tooth whitening wherein it gels in situ and provides contact with the tooth while whitening the teeth and avoids gel shrinkage during gelling (abstract). The system has two components, one with peroxide and silica and the other comprising an alginate (abstract).
One embodiment disclosed by Kim et al. (embodiment 1) has calcium chloride, polyvinylpyrrolidone, sodium tripolypyrophosphate, fumed silica (Aerosil trade name), water, and sodium alginate (10 wt%). Kim et al. suggests polyvinyl alcohol as an alternative to the polyvinyl pyrrolidone (paragraph [39]).
Kim et al. does not use the term “slime hydrogel” (which is not a term used in the art). Kim et al. does describe that the preparation forms a gel which is insoluble to water and is not influenced by the conditions in the oral cavity (paragraph [17]), and thus holds its shape. The invention overcomes the messy feeling and lack of flexibility and elasticity of prior tooth whitening ingredient systems (paragraph [25]), and can coat and remain around the tooth with enough contact time for achieving the whitening effect (paragraph [25]). Thus, it appears that the gel disclosed by Kim et al. is a slime hydrogel. Further supporting this conclusion is that the instant specification states that the alginate has an excellent effect on the thixotropic properties of the slime hydrogel (page 6, last paragraph), as well as the silica (page 5, third paragraph). Both of these are present in the formulation taught by Kim et al.
Instant claim 1 recites further recites that the slime hydrogel form is present before attaching to teeth or tooth peripheries, whereas Kim et al. prepares the gel in situ. However, the instant claims are directed to a preparation, and not a method of using the preparation. The body of the instant claim recites a structurally complete invention.  Furthermore, the intended use does not appear to result in a structural difference between the claimed invention and the prior art (the delivery system taught by Kim et al. appears to be a slime hydrogel).  As such. the preparation disclosed by Kim et al. anticipates instant claims 1-4 and 6-8. See MPEP 2111.02(II).

Response to Arguments
The Applicant argues that the rejection over Kim et al. is not proper. The Applicant states that Kim et al. discloses a preparation in liquid form before being applied to the teeth, and that this form is not a slime hydrogel as instantly recited.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Instant claim 1 recites further recites that the slime hydrogel form is present before attaching to teeth or tooth peripheries, whereas Kim et al. prepares the gel in situ. However, the instant claims are directed to a preparation, and not a method of using the preparation. The body of the instant claim recites a structurally complete invention.  Furthermore, the intended use does not appear to result in a structural difference between the claimed invention and the prior art (the delivery system taught by Kim et al. appears to be a slime hydrogel).  As such. the preparation disclosed by Kim et al. anticipates instant claims 1-4 and 6-8. See MPEP 2111.02(II).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699